Citation Nr: 0903459	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-03 122	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 2006, when it was denied.  The veteran 
perfected an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2007, the Court granted 
a joint motion for remand submitted by both parties to the 
case, and vacated the Board's May 2006 decision, remanding 
the matter to the Board for additional procedural 
development.  In remands of May 2008 and September 2008, the 
Board in turn remanded the matter for procedural development.


FINDINGS OF FACT

1.  The veteran received in-service treatment for syphilis, 
and this condition was acute and transitory and resolved 
without residual disability.

2.  The veteran is not currently diagnosed with a residual of 
syphilis.


CONCLUSION OF LAW

Claimed residuals of syphilis were not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from alcoholism, 
impotency, and mental problems as a result of having had 
syphilis during service, and that service connection is 
warranted for the primary condition of syphilis and the 
"adjunct conditions" which he claims were caused by the 
syphilis.  We note, however, that only the primary issue of 
entitlement to service connection for syphilis has been 
adjudicated below and thus, the Board only has jurisdiction 
over this claim.



Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to the claim decided herein in a letter of February 
2004, prior to the most recent adjudications in the matter.  
The veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in November 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, we observe that no disability rating or effective 
date will be assigned as a result of the instant decision.

The veteran's service medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran was offered the opportunity to present 
sworn testimony in support of his claim, but declined the 
opportunity.  He and his representative have presented 
relevant written argument in support of his claim.  We are 
satisfied that all relevant and obtainable evidence 
pertaining to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Procedural matter

In a June 2002 statement, the veteran requested that a 
Decision Review Officer review his claim prior to a formal 
appeal to the Board.  In the joint motion for remand 
referenced above, the parties to the joint motion observed 
that the Board had denied the claim, although the record was 
not clear that the case had in fact been reviewed by a 
Decision Review Officer.  In May 2008, and again in September 
2008 the Board remanded the appeal to the AMC solely for such 
Decision Review Officer review.  The AMC reviewed the 
veteran's claim again, and issued Supplemental Statements of 
the Case in June 2008, and in November 2008.  However, the 
June 2008 Supplemental Statement of the Case is signed by a 
"Rating Veterans' Service Representative," rather than a 
Decision Review Officer, and the November 2008 Supplemental 
Statement of the Case is signed by a "Specialized Rating 
Veterans' Service Representative."  

The November 2008 Supplemental Statement of the Case however, 
contains an explanation to the effect that the job of 
"Specialized Rating Veterans' Service Representative" at 
the AMC is equivalent to the job of Decision Review Officer 
at the RO level.  The Board accepts this as providing the 
veteran with the type of review he sought in June 2002, even 
though the label of the reviewer is different.  Another 
remand to provide review by someone with the technical job 
title of "Decision Review Officer" at this point seems too 
highly technical and an exercise in form over substance, 
given that review by an equivalent adjudicator has been 
provided.  

Analysis

A review of the veteran's service medical records reveals 
treatment for syphilis in November 1965, the month he was 
discharged from service.

Following his discharge from the service, there is no showing 
of any treatment for syphilis, or any residual disability 
arising therefrom.  In March 2002, a VA genitourinary 
examination was conducted.  The examination report reflects 
the veteran's in-service treatment for syphilis.  In 
discussing his medical history, the veteran denied any 
lethargy, weakness, anorexia, weight loss or weight gain.  He 
denied any problems with urinary frequency, nocturia, 
hesitancy, diminution of stream or dysuria.  He denied 
undergoing any dilations, drainage procedures, diet therapy 
or medications since his original in-service treatment for 
syphilis.  The veteran also reported that his syphilis had 
not affected his occupation or daily activities, and that he 
had had no loss use involving a creative organ.  Physical 
examination revealed the veteran's penis was without 
deformity.  The VA examiner noted that no residuals of 
genitourinary disease were detected.  The report concluded 
with a diagnosis of syphilis, 37 years remote, cured.

In February 2006, a second VA genitourinary examination was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claim folder, and noted the veteran's in-service 
treatment for syphilis.  The veteran reported having no 
symptoms since his initial treatment for syphilis.  The 
report noted the veteran's complaints of having had a hard 
life based on the stigma of having had syphilis.  It also 
noted his claim of an inability to have children as a result 
of his in-service syphilis and that his marriage had 
deteriorated.  The report noted that the veteran had 
undergone a laboratory evaluation for syphilis in March 2002 
which revealed findings of nonreactive rapid plasma reagin 
(negative test for syphilis).  Physical examination revealed 
that he was in no apparent distress.  The veteran's penis had 
no abnormal growths.  His testicles and anus were free of 
abnormality, and the VA examiner noted that there was no 
evidence of active syphilis.  The report concluded with a 
diagnosis of history of syphilis in 1965, cured, with 
Penicillin and no evidence of secondary tertiary syphilis.  
In other words, he was asymptomatic and cured.

In considering the veteran's claim, the Board fully accepts 
the veteran's statement that he was treated for syphilis 
during service.  However, the disease appears to have been 
acute and transitory.  There is no showing of any post 
service medical treatment for syphilis, or any condition 
directly related thereto.  Moreover, two VA genitourinary 
examiners, in 2002 and 2006, concluded that the veteran's 
syphilis was treated in-service, and was considered cured, 
without residuals.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).

With regard to the veteran's own contentions, the Court has 
made clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Simply stated, the veteran does not have the medical 
expertise to diagnose himself with a chronic residual of 
syphilis and then to associate this condition with his active 
duty service.

In the absence of a current medically-diagnosed residual of 
syphilis there is no basis for service connection.  As the 
preponderance of the evidence is this claim, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for syphilis is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


